 


109 HR 3052 IH: Southern New Jersey Veterans Comprehensive Health Care Act
U.S. House of Representatives
2005-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3052 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2005 
Mr. LoBiondo (for himself, Mr. Saxton, Mr. Smith of New Jersey, and Mr. Andrews) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to expand the capability of the Department of Veterans Affairs to provide for the medical care needs of veterans in southern New Jersey. 
 
 
1.Short titleThis Act may be cited as the Southern New Jersey Veterans Comprehensive Health Care Act. 
2.Findings; definition 
(a)FindingsCongress finds the following: 
(1)The current and future health care needs of veterans residing in the eight southern counties of New Jersey are not being fully met by the Department of Veterans Affairs. 
(2) Travel times for southern New Jersey veterans to existing Department of Veterans Affairs health care facilities in Pennsylvania and Delaware fall within the Department of Veterans Affairs health planning criteria, but those criteria fail to recognize that the area is largely rural and its roadways are congested, creating significant access barriers to veterans in need of care and thereby resulting in suppressed demand for care.  
(3)Projections of future growth in demand for health care by veterans in southern New Jersey support sustainable enrollment of veterans needing Department of Veterans Affairs health care. 
(4)The number of veterans residing in southern New Jersey is increasing as more veterans retire in the area and new veterans seek services in the wake of large-scale deployments of National Guard and Reservists from the area. According to United States census data, the veteran population in the eight counties of southern New Jersey is greater than 235,000. 
(5)By the end of 2004, 62 percent of the serving members of the New Jersey National Guard will have been deployed on active duty in support of the global war on terror and will be eligible for enrollment in the Department of Veterans Affairs health care system. 
(b)DefinitionFor purposes of this Act, the term southern New Jersey means the following counties of the State of New Jersey: Ocean, Burlington, Camden, Gloucester, Salem, Cumberland, Atlantic, and Cape May.  
3.Medical care for veterans in southern New Jersey 
(a)DeterminationNot later than March 15, 2006, the Secretary of Veterans Affairs shall determine, and notify Congress pursuant to subsection (b), whether the needs of veterans in southern New Jersey for full-service medical care shall be met— 
(1)through a project for a public-private venture to provide inpatient and outpatient services and long-term care to veterans at an existing facility in southern New Jersey; or 
(2)through a project for construction of a new full-service, 100-bed Department of Veterans Affairs medical center in southern New Jersey. 
(b)Notification and prospectusNot later than March 15, 2006, the Secretary of Veterans Affairs shall submit to Congress a report— 
(1)identifying which of the two options specified in subsection (a) has been selected by the Secretary; and 
(2)providing, for the option selected, a prospectus that includes, at a minimum, the matter specified in paragraphs (1) through (8) of section 8104(b) of title 38, United States Code, and the project time lines. 
4.Public-private venture for medical care for veterans in southern New Jersey 
(a)ProjectIf the option selected by the Secretary of Veterans Affairs under section 3(a) is the option specified in paragraph (1) of that section for a project for a public-private venture to provide inpatient and outpatient services and long-term care to veterans at an existing facility in southern New Jersey, then the Secretary shall, subject to the availability of appropriations for such purpose, take such steps as necessary to enter into an agreement with an appropriate private-sector entity to provide for inpatient and outpatient services and long-term care for veterans at an existing facility in southern New Jersey. Such an agreement may include provision for construction of a new wing or other addition at such facility to provide additional services that will, under the agreement, be leased by the United States and dedicated to care and treatment of veterans by the Secretary under title 38, United States Code.  
(b)Authorization of appropriationsThere is authorized to be appropriated such sums as necessary for a public-private venture project under this section. 
5.New Department of Veterans Affairs medical center, southern New Jersey 
(a)Project authorizationIf the option selected by the Secretary of Veterans Affairs under section 3(a) is the option specified in paragraph (2) of that section for a project for construction of a new full-service, 100-bed Department of Veterans Affairs medical center in southern New Jersey, then the Secretary shall, subject to the availability of appropriations for such purpose, carry out a major medical facility construction project for construction in southern New Jersey of a 100-bed medical facility providing inpatient and outpatient services and long-term care. Such facility shall be located in the county in southern New Jersey that the Secretary determines most suitable to meet the health care needs of veterans in the region. 
(b)Authorization of appropriationsThere is authorized to be appropriated to the Construction, Major Projects, account of the Department of Veterans Affairs, in addition to any other amounts authorized for that account, the amount of $120,000,000 for the project authorized by subsection (a). 
 
